EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of Parent Application Nos. EP 10194070.8, EP 10194069.0 and EP 10194071.6, all filed in the European Patent office on 07 December 2010 have been received.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steve Petkovsek on 04 February 2021.
Claim 74 is amended as described in the attached amendments, submitted 04 February 2021. 

Allowable Claims
Claims 66-87 are allowed.


Reasons for Allowance
Applicant’s arguments filed 11 January 2021 regarding Ellingboe, Bruce S. et al. (US 20020085952), Kirchhof, Karsten (US 20050027231 A1), Brieske; Gerhard et al. (US 20080171960) and Folden; Thomas I. et al. (US 20090076433 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

The double patenting rejections citing Muller-Spanka; Gerhard et al. (US 9844618 B2) in view of Kirchhof, Karsten (US 20050027231 A1) are withdrawn in view of the amendments filed 11 January 2021. Muller-Spanka does not claim a filling and venting process that fills an oxygenator and filter at a controlled rate based on output data from first and second sensors. 

Ellingboe, the closest art of record, does not fill each of an oxygenator and filter at a controlled rate based on output data from upper and lower filling level sensors. Although Ellingboe discloses a pair of filling level sensors, these are located on a different reservoir (¶ [0099], first and second sequestration level sensors 320 and 322 are used to monitor the fluid level in the sequestration reservoir; ¶ [0172], sequestration reservoir 301). Ellingboe describes an automated filling and venting process (¶ [0382], the "Auto-Prime" procedure), which fills a venous reservoir but does not include the sequestration reservoir (¶ [0383], such steps will include the opening/closing of the priming solution valves 98 so as to cause the priming solution to flow through the integral passageway 164 of cartridge 120 and line 129 into the venous reservoir 106 and fill the venous reservoir 106 to a predetermined volume). Therefore, the oxygenator 
Additionally, Ellingboe does not fill the venous reservoir 106 based on fill level data from a sensor mounted on venous reservoir 106. At most, Ellingboe detects a level of fluid in the venous reservoir 106 during other phases of operation (¶ [0144], the venous reservoir can be provided with a level sensor 87 … the sensed level can be used to activate alarms at the user interface indicative of, for example, full reservoir, empty reservoir, and low level … the sensed level can be used to control the fluid level in the reservoir by controlling VLC occlusion, arterial pump speed or the amount of vacuum if the reservoir is vacuum assisted in order to maintain, increase or decrease the reservoir volume or level as needed to transfer fluid back and forth to the patient or maintain a safe reservoir level to prevent emptying; ¶ [0181], the level sensing assembly 87 is operable to monitor the level of fluid within the venous reservoir 106 on an ongoing basis; ¶ [0334], upon activation of button 272c, level sensor 87 in the component interface region 12 of unit 10 will detect the current fluid level in reservoir 106 and such fluid level will be utilized for purposes of automatic operation of arterial pump 31 or venous line clamp 46).  

Also of record, Brieske discloses a reservoir comprising one fill level sensor (¶ [0028], blood reservoir 20 … Means 22 for the monitoring of the filling level of the blood reservoir). However, Brieske discloses only a single fill level sensor, and lacks a pair of fill level sensors. 

Also of record, Chevallet; Jacques et al. (US 5227049 A) discloses a reservoir comprising multiple fill level sensors (col. 3, lines 14-19, the expansion chamber 12 is fitted with two liquid detectors 14 and 15 respectively for identifying a low level and a high level which delimit between them a volume corresponding to the volume of blood that is treated during one operating cycle of the circuit), However, Chevallet does not fill each of an oxygenator and filter at a controlled rate based on output data from liquid detectors 14 and 15, and instead uses the sensors to detect a range of fluid levels during operation (col. 3, lines 37-43, the circuit operates cyclically … with the volume of blood treated during each cycle corresponding substantially to the volume delimited between the two liquid detectors 14 and 15 in the expansion chamber 12). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
King; David A. (US 20100121257 A1) discloses a reservoir comprising multiple fill level sensors (¶ [0077], FIGS. 4A and 4B, plate pairs 306, 307, and 308). However, King does not use data from the sensors during a filling process, and instead uses the sensors to detect a range of fluid levels during operation (¶ [0077], FIG. 4A, plate pairs 306, 307, and 308 all may report a high capacitance; ¶ [0079], FIG. 4B, plate pairs 306, 307, and 308 all may report a low capacitance).
Tamari; Yehuda (US 20100030125 A1) discloses a reservoir comprising multiple fill level sensors (¶ [0118], level sensor 32b shown in FIG. 3a; ¶ [0120], sensor 32 on wall 3c operably connected to controller 33 is attached to wall 3c of outlet chamber 3 in FIGS. 3a, and 3aa). However, Tamari does not fill each of an oxygenator and filter at a controlled rate based on output data from the upper and lower filling level sensors. Instead, Tamari monitors the two sensors independently to prevent blood from overfilling the chamber 3 (¶ [0118]), or to prevent the chamber 3 from entirely emptying (¶ [0120], when detector 32 senses that the blood level dropped below a safe level … sounding an alarm, slowing down or shutting off the arterial pump, clamping off outflow … or increasing inlet flow).
Antwiler; Glen Delbert (US 5665061 A) discloses a reservoir comprising multiple fill level sensors (col. 5, lines 25-30, as best illustrated in FIGS. 2 and 3, the sensing means includes an array of optical detectors 32 extending vertically along blood reservoir 16). However, Antwiler does not fill each of an oxygenator and filter at a controlled rate based on output data from upper and lower filling level sensors. Instead, Antwiler uses the fill level data to regulate a dispensing rate of anticoagulant (col. 4, lines 30-37, controller 36 is also connected through signal line 38 to peristaltic pump 28, and includes a microprocessor that is programmed with an algorithm to automatically administer anticoagulant by regulating pump 28 in response to the level detected in blood reservoir 16). 
Schael; Wilfried (US 4231366 A) discloses a reservoir comprising multiple fill level sensors (Fig. 1, the sensors 7, 8, 9, and 10 produce electrical signals supplied to a control circuit 13 which in turn is operatively connected to a computer circuit 14). However, Schael does not rely on data from the sensors to fill an oxygenator and filter at a controlled rate and at most uses them to respond to pressure changes or to prevent over- or under-filling of the reservoir (col. 8, lines 57-66, the level sensors 7 and 10 are provided for safety purposes to cause a signal if the filling level in the chamber 5 exceeds or falls below a predetermined variation range which range is determined by the level sensors 8 and 9.).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781